DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-3 are pending and considered. 
 				Information Disclosure Statement
The information disclosure statement filed 9/16/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Please provide the authorized English copy for each of the references listed in the IDS submitted on Sept. 16, 2019. 
 					  Priority
Receipt is acknowledged of a certified copy of foreign application 201810959955.8, the copy of the foreign document for the present application is provided. However, please submit a corresponding English translated version for   foreign patent. 
 			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed product as a naturally occurring product isolated from nature without any hand in man. Therefore, this product is directed to non-statutory subject matter.  
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed inventions are also not directed to patent eligible subject matter.
The rationale for this determination is explained according to the new MPEP guideline for 101 of Step 2A analysis set forth below:
First of all, claim 1 is considered as three naturally products in a composition without any hand in in man manipulation to change the naturally occurring molecular structure of the products. The citation of composition is a preamble language without adding any significant more. 
Secondly for claims 2-3, if claims 2-3 are considered product claims, the claimed product as a naturally occurring product isolated from nature without any hand in man. The products are directed to non-statutory subject matter on the bases the claims are directed natural products with an intended use. 
However, if claims 2-3 are considered as a method claims. Based upon an analysis with respect to the claims 2-3 as a whole, claims 2-3 are still determined to be directed to a law of nature/natural phenomena without any significantly more. In particular, if the rejected claims are directed to a method of using or producing the claimed product comprising three naturally occurring bacterial phages phages pYSZKA under Accession No. CCTCC M 2018513, a phage pYSZKP under Accession No. CCTCC M 2018514 and a phage pYSZPA under Accession No. CCTCC M 2018515, without any active step significantly involved, the naturally occurring of bacterial phages 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the claims 2-3 are cited as used claims that fail to define if the claimed subject matters are a product or a method. Please amend claims to specify the claims are directed as a product with an intended use or methods with active step(s) in response to this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. § 112, first paragraph, as the disclosure is not enabling for the said claims. The specification does not provide a repeatable method for obtaining isolated bacterial phages pYSZKA under Accession No. CCTCC M 2018513, a phage pYSZKP under Accession No. CCTCC M 2018514 and a phage pYSZPA under Accession No. CCTCC M 2018515. However, and it does not appear to be readily available material that would satisfy the enablement requirements of 35 U.S.C. 112. While the Application provides the deposit statement in specification and claim does not indicate the extent of public availability. 
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability  to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
This rejection affects the claims 2-3 too. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648